Title: To George Washington from Peter Hog, 14 May 1756
From: Hog, Peter
To: Washington, George



Sir
Fort Dinwiddie 14 May 1756

On Saturday the 9th Instant I rec’d advice that the Tract of 7 Indians had been discovered at the house of Vanderpool on the head of this Rivr by two Men of the party detached from my Company for the protection of Mesrs Millers & Wilson’s Famillies; I immediatly ordered a Serjt to gett a party ready to March next Morng to Join the sd Detachmt & goe in Search of the sd Tracts But that Evening a Messenger arrived Express from the plantation of Robt Armstrong to Inform me that 6 Indians had Called at the house that Morning & Spoke in their own tongue to the Woman, Signified that they were going to War agt the Cherokees Called themselves Senekas & Wanted to goe down the Rivr. I immediatly Sent Ensign Fleming wt. 12 Men & a Serjt Who arrived there that Night thô the Rivr was so high that 3 of the Men Lost their Arms & it was near Sun Sett before the Messenger gott to the Fort the party of 8 Men & Serjt gott to the head of the Rivr on Monday where they Tracted the Indians from Vanderpools house down along Back Rivr & By the Account given by the Ensign they were the same who Came thro’ the Gap at Armstrongs, where he traced them down the Rivr down this Rivr near Dunlops place & there they seemed to have turned back & soon after the Tracts were Lost by Which he Imagined they had taken a Spur of the Mountain towards Green Briar.
On thursday the 13th a Messenger arrived from Alexr Galespies abt 1⟨½⟩ Mile from the Fort to Acquaint me that 2 Girls belonging to his Familly being out after the Cattle as they were digging some Roots of Ginsang heard the tread of feet Crossing a ⟨dry⟩ Run at the foot of the Spur which on Looking up they discovered to be 2 Indians. I Sent off a Serjt wt. ⟨10⟩ Men & a Corporal from the parade as the Compy happened to be under Arms, it was then abt 6 o’Clock in the Evening they came on the

tracts but could not make them out far as they took up the Side of a Stony Mountain. I sent o⟨ut⟩ another Command to day But after a Large Range they cou⟨l⟩d only discover their Tracts abt the Draughts of the Mounta⟨in⟩ where the Ground was Soft & then they appeared to have no direct Course this afternoon Felix Gilberts Came up from Armstrongs & told me that on Wed. Evening Nicolas Canute being out a hunting as he sat on a tree to Listen for his Dogs was Shot at by 5 dift pieces on Starting up he saw an Indn running up to him wt. a Tomhawk & another rung a Cross to head him. he took to a tree & his pursuers soon Concealed themselves behind others he fired his Riffle at the head of one & going to Load he missed his Shot Bag & which had been Carried away by one of the Shots another wounded his Side he then took to his heels & reaced Armstrongs in a Miles distance where I had a Corporals Command ever since the first Alarm. This Eveng I saw a party of the Militia who were going to sd place where they were Stationed & they told me that the other Compy would be on the other parts of the Rivr tomorrow, On the Whole I Believe they are only Spies But that we may Expect a Visett soon, I formerly desired your Concurrence to Lineing & Covering the passage to the Water as it would be attended wt. some Expence But you did not give me any Answer as it is absolutely Necessa⟨ry⟩ in case the Garison is Attacked I have Sett abt it in as frugal & Imperfect a way as I can to make it answer the End. I Inclosed some Returns to you of the 3d April the day of my Arrival here & desired the 2 Months pay for the Company might be Sent up, as also Cash to Compl⟨ea⟩t the Company. there is now 3 Months due and the Men very Clamourous for their money & Cloaths as Indeed they are greatly in Want of both most of them having neither Shoes Stockings nor Coats. You will See by the Inclosed Returns that I have Enlisted 2 Men since my Arrival & would probably have gott more if I had money. Henry Kelly a Batman is so Grievously tormented wt. Convulsive Fitts that he is of no manner of Use But rather a Burthen as he requires 2 Men to Attend him when the Fitts are on him which are seldom Less than once aday, he offers to gett anoth⟨er⟩ good Man in his Room But I would not discharge him Untill I had your Approbation. there is also one Robt Bridge[r] a Recruit of Mr Flemings who is a Soft sort of Fellow & dull of Hearing &

withal has the Incumbrance of a Big Belli⟨ed⟩ Wife who is half distracted at times as he was Imprest into the Service just before the Expiration of the Act. I should take it as a particular favr if you would allow me to Accept of a Likely Young Fellow in his Stead which he is Willing to procure by his own Industry, and Which the Officers Shall allow to be fitter for the Service. There is the Arrears due to the Recruits that were draughted from other Officers Last spring which I now Send you an Accot of as also the pay from 29th Decr on to the 1st Mar. 55 due to Jno. Roe & 4 Months from 29th Sept. Due to me that I hope will be Sent up with the pay as the Men think it hard that those under Majr Lewis should be payed & they Lye out of it, I now Send the Pay Roll for Sept. which was made out but forgot to be Inclosed in the hurry of my Going off I can find no Conveyance to Send the Receipts & Send this to meet wt. one at Court. I am respectfully Sir Your Very hume Servt

Petr Hog

